DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 10/28/2019 are acknowledged.
Claims 1-2, 5-6, 9, 11-13, 16-20, 23, 25, 29-31, 33, and 36-40 are pending for examination. Claims 3-4, 7-8, 10, 14-15, 21-22, 24, 26-28, 32, and 34-35 are cancelled.
Applicant’s election with traverse of Group II, claims 19-20, 23, 25, 29-31, and 36-40, in the reply filed on 09/22/2022 is acknowledged. 
Claims 1-2, 5-6, 9, 11-13, and 16-18 are withdrawn from further consideration as being drawn to a nonelected inventions.

Response to Arguments
In the response to restriction requirement, filed on 09/22/2022, applicant elected Group II with traverse and alleged that the Office Action has not shown a serious burden would be required to examine all of the claims. 
In response, the restriction was made based on “Unity of Invention” according to 37 CFR 1.475(a)-(c) and the reasons of Groups of inventions I and II do not relate to a single general inventive concept under PCT Rule 13.1 and 13.2 were provided (see the requirement for restriction mailed on 07/25/2022). Therefore, the restriction is proper.

Claim Objections
Claim 38 is objected to because of the following informalities:  In regard to claim 38, “a” should be set forth “an”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 19-20, 23, 25, and 29 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims that depend directly or indirectly from claim 19 is/are also rejected due to said dependency.
In regard to claim 19, the claim recites “… the graphene electrode pattern is adhered to an epidermis of a test subject…”. The phrase should be read as ““… the graphene electrode pattern is configured to be adhered to an epidermis of a test subject…” to avoid improperly defining the apparatus in relation to a living being. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claim 29, the claim recites “the electrical leads and test equipment may be attached and disconnected multiple times during the period of days”. The claim contains conditional/ optional languages, “may be”, which do not positively claim the limitations (“Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2103 C and 2111.04). The conditional/ optional limitations are not given patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 23, 29-30,and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (USPGPUB 2016/0007874) in view of Hyde et al. (USPGPUB 2017/0136265). In regard to claim 19, Ma discloses a graphene sensor system (flexible electrodes arrays, Figs. 1-2, 4, 12, and 14 and associated descriptions), the system comprising a flexible polymer substrate (elements 100, Figs. 1 and 16 and associated descriptions) coated with a monolayer of graphene that is cut into a graphene electrode pattern (elements 102/110, Figs. 1 and 4 and associated descriptions; single sheet of graphene, [0028]), wherein the graphene electrode pattern is configured to be adhered to a tissue site of a test subject (Figs. 1, 4 and 12 and associated descriptions); electrical leads connected to the graphene electrode pattern that transmit/receive electrical signals to/from the test subject (elements 106a, 106b and 104, Fig. 1 and associated descriptions); and test equipment (external device connected to elements 104, [0027] and [0037]) connected to the electrical leads that senses a biological parameter or measures a biological signal corresponding to the test subject (neural signals from brain tissues, action potentials generated from muscle contractions or cardiac action potentials, [0026]; Figs. 1-2, 4, 12, and 14 and associated descriptions). 
Ma does not specifically disclose a graphene epidermal sensor system and the graphene electrode pattern is configured to be adhered to an epidermis of a test subject by a van der Waals force.
Hyde teaches an epidermal sensor system (elements 100/101, Figs. 1A-1B, 6 and 32-36 and associated descriptions) comprises sensor electrodes for measuring brain, cardiac and/or muscle activities (Figs. 1A-1B and  6 and associated descriptions; electrodes, [0133] and [0183]) which can be attached to skin or other organs (Figs. 1A-1B and 6 and associated descriptions; [0057]; [0119]), wherein the sensor electrodes are configured to be adhered to an epidermis of a test subject by a van der Waals force ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Ma) to incorporate attaching the electrodes to the skin/ epidermis of a test subject by a van der Waals force as taught by Hyde, since both devices are tissue/ organ surface mountable electrode systems and one of ordinary skill in the art would have recognized that sensor electrodes adhered to an epidermis by a van der Waals force facilitate attaching the sensor electrodes to a tissue site for measuring brain, cardiac and/or muscle activities (see Hyde). The rationale would have been to measure brain, cardiac and/or muscle activities from the skin/ epidermis of a test subject.
In regard to claim 20, Ma as modified by Hyde discloses the graphene electrode pattern comprises a plurality of contacts that are spatially separated (Fig. 1 and associated descriptions).
In regard to claim 23, Ma as modified by Hyde discloses the graphene electrode pattern forms an electrophysiological sensor (EPS) ([0041] of Ma; [0133]; [0171]; [0183] of Hyde).
In regard to claim 29, Ma as modified by Hyde discloses the graphene electrode pattern remains adhered to the epidermis for a period of days (inherent properties, [0058] of Hyde) and wherein the electrical leads and test equipment may be attached and disconnected multiple times during the period of days (insufficient patentable weights, see 35 USC 112(b) rejection above; inherent properties, [0027] and [0037] of Ma).
In regard to claim 30, Ma as modified by Hyde discloses a method for using a graphene epidermal sensor system (GESS) (referring to claim 19 above), the method comprising: adhering a graphene electrode pattern to an epidermis of a subject (referring to claim 19 above), wherein the graphene electrode pattern comprises a plurality of contacts (referring to claim 19 above; elements 102/106a, Fig. 1 and associated descriptions of Ma) comprising a flexible polymer substrate coated with a monolayer of graphene (referring to claim 19 above); connecting electrical leads to two or more of the plurality of contacts (referring to claim 19 above; elements 104/106b, Fig. 1 and associated descriptions of Ma); transmitting/receiving electrical signals to/from the electrical leads to sense an attribute of the epidermis or an electrophysiological signal ([0041] of Ma; [0133]; [0171]; [0183] of Hyde).
In regard to claim 36, Ma as modified by Hyde discloses the electrophysiological signal is an electrocardiogram (ECG) ([0183] of Hyde).
In regard to claim 37, Ma as modified by Hyde discloses the electrophysiological signal is an electroencephalogram (EEG) ([0183] of Hyde).
In regard to claim 38, Ma as modified by Hyde discloses the electrophysiological signal is an electromyogram (EMG) ([0183] of Hyde).
In regard to claim 39, Ma as modified by Hyde discloses the connecting electrical leads to two or more of the plurality of contacts comprises aligning the electrical leads with one or more alignment features, wherein the alignment features are one or more shapes, patterns, and/or openings in the graphene electrode pattern (Fig. 1 and associated descriptions of Ma).
In regard to claim 40, Ma as modified by Hyde discloses the flexible polymer substrate is polyimide (PI) ([0035] of Ma).

Claims 23, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ma and Hyde as applied to claims 19-20, 23, 29-30,and 36-40 above, and further in view of Rogers et al. (USPGPUB 2013/0041235 – applicant cited). In regard to claims 23, 31 and 33, Ma as modified by Hyde discloses all the claimed limitations except the graphene electrode pattern forms a skin hydration sensor (SHS); the attribute of the epidermis is a hydration level; and the attribute of the epidermis is a temperature.
Rogers teaches a skin/ epidermal flexible electrode system (electrodes, [0009]; [0033]; [0058]; [0103]) with pattern(s) ([0042]; [0050]; [0076]) for measuring ECG/ EMG/ EEG ([0530]; [0533]), hydration ([0015]; [0033]; [0063]; Figs. 92-98 and associated descriptions), and/or temperature ([0531]; [0614]; [0666]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Ma as modified by Hyde) to incorporate the use of electrodes to measure hydration level and/or temperature of the skin/ epidermal with associated configurations/ functions as taught by Rogers, since both devices are skin/ epidermal mountable electrode systems for measuring ECG/ EMG/ EEG and one of ordinary skill in the art would have recognized that the electrodes can be utilized to measure additional information of the skin/ epidermal such as hydration and/or temperature (see Rogers). The rationale would have been to obtain more information from the skin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791